Case: 18-11292       Document: 00515028470         Page: 1     Date Filed: 07/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 18-11292                               July 10, 2019
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JEFFREY MOORE,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CR-74-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jeffrey Moore challenges his convictions, for possession, with intent to
distribute, methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A),
and possession of a firearm in furtherance of a drug-trafficking crime, in
violation of 18 U.S.C. § 924(c)(1)(A)(i). In that regard, he contends there was
insufficient evidence to establish he had possession—constructive or
otherwise—of the methamphetamine discovered by police in the search of a


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-11292    Document: 00515028470     Page: 2   Date Filed: 07/10/2019


                                 No. 18-11292

house. Concomitantly, he maintains that, without sufficient evidence of the
underlying drug-trafficking offense, the conviction for possession of a firearm
in furtherance of a drug-trafficking offense must be vacated.
      Moore timely made, and renewed, a motion for judgment of acquittal at
trial. See Fed. R. Crim. P. 29(a). Therefore, his claims are reviewed de novo.
See United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007). When reviewing
the sufficiency of the evidence, our court “evaluates all evidence,
circumstantial or direct, in the light most favorable to the government, with
all reasonable inferences to be made in support of the jury’s verdict”. United
States v. Sertich, 879 F.3d 558, 565 (5th Cir. 2018) (internal quotation marks
and citation omitted). The verdict is affirmed if a rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc)
(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
      When viewed in the requisite light most favorable to the verdict, the
record shows there was substantial evidence to establish Moore constructively
possessed the methamphetamine and firearms recovered from the house. See
United States v. Terrell, 700 F.3d 755, 760 (5th Cir. 2012). Officers observed
Moore working on a motorcycle outside the house shortly before the search.
The name “Moore” was on the mailbox, and the Government introduced several
documents, including a lease agreement, establishing Moore resided at, and
controlled, the premises. The vast majority of the methamphetamine and all
of the firearms found in the two-bedroom house were located in the only
inhabited bedroom, and the jury could infer from the evidence that this was
where Moore slept. The evidence permits a plausible inference that Moore
knew of the methamphetamine and had access to it. See United States v. Meza,
701 F.3d 411, 419 (5th Cir. 2012) (“In cases of joint occupancy, this court will



                                       2
    Case: 18-11292    Document: 00515028470    Page: 3   Date Filed: 07/10/2019


                                No. 18-11292

find constructive possession only when there is some evidence supporting at
least a plausible inference that the defendant had knowledge of and access to
the illegal item.” (emphasis in original) (internal quotations and citation
omitted)). Therefore, Moore has not shown the jury acted irrationally when it
found, beyond a reasonable doubt, that he was guilty of possession, with intent
to distribute, methamphetamine and possession of a firearm in furtherance of
a drug-trafficking offense. See Vargas-Ocampo, 747 F.3d at 301.
      AFFIRMED.




                                      3